DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note that this Notice of Allowability corrects dependency issues for claims 3 and 4, which were not previously addressed, and antecedent basis issues for claims 5 and 6 based on amended claim 1, and amends claim 16 consistent with the specification.

Response to Amendment
Applicants’ amendments of March 18, 2021, are noted and entered.
An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given on April 21, 2021, and May 4, 2021, by C. Brant Cook.  Note that the previous Interview Summary for April 21, 2021, was already made of Record.

IN THE CLAIMS
Amend claims 1, 3-6 and 16 as follows:
1.           A multi-ply toilet tissue useful as a wiping implement for post-urinary and post-bowel movement cleaning, wherein the multi-ply toilet tissue comprises two or more fibrous structure plies combined together with a glue, wherein at least one of the fibrous structure plies comprises a fibrous structure, wherein the fibrous structure comprises both a plurality of fibers 2 to less than 10 g/m2, wherein the crosslinked filaments are formed from an aqueous polymer melt composition comprising the filament-forming polymer, a crosslinking agent comprising an imidazolidinone and an ammonium alkylsulfonate salt derived from an acid selected from the group consisting of:  methanesulfonic acid, ethanesulfonic acid, propanesulfonic acid, isopropylsulfonic acid, butanesulfonic acid, isobutylsulfonic acid, sec-butylsulfonic acids, and trifluoromethanesulfonic acid, and mixtures thereof, wherein the ammonium alkylsulfonate salt is present within the fibrous element formed from the aqueous polymer melt composition and wherein the fibrous element is cured at a curing temperature of from about 110C to about 215C.

3.           The fibrous structure according to Claim [[2]] 1 wherein the dye is selected from the group consisting of:  acridines, anthraquinones, azines, azos, azoles, benzodifuranes, benzodifuranones, carotenoids, coumarins, cyanines, diazahemicyanines, diphenylmethanes, formazans, hemicyanines, indigoids, methanes, naphthalimides, naphthoquinones, nitros, nitrosos, oxazines, phthalocyanines, pyrazoles, pyrazolines, stilbenes, styryls, triarylmethanes, triphenylmethanes, xanthenes, carboxylic acids, dibenzothiophene dioxides, other 5- and 6-membered-ring heterocycles, and mixtures thereof. 

4.           The fibrous structure according to Claim [[2]] 1 wherein the dye comprises a small molecule dye selected from the group consisting of:  dyes falling into the Colour Index (C.I.) classifications of Direct Blue, Direct Red, Direct Violet, Acid Blue, Acid Red, Acid Violet, Acid Black, Basic Blue, Basic Violet, [[and]] Basic Red, Reactive, Hydrolyzed Reactives, Solvent, Disperse, Food, and mixtures thereof.  



6.           The multi-ply toilet tissue according to Claim 5 wherein the [[polymeric]] dye is selected from the group consisting of:  Violet CT, Violet DD, Violet V200, Liquitint Violet ION, Permalite Fast Violet B, carboxymethyl cellulose conjugated with a reactive blue dye, carboxymethyl cellulose conjugated with a reactive violet dye, carboxymethyl cellulose conjugated with a reactive red dye, alkoxylated polymeric colorants comprising substituted benzodifuranes, methines, triphenylmethanes, naphthalimides, pyrazoles, naphthoquinones, anthraquinones, thiophenes, thiazoliums, azos, and mixtures thereof. 

16. (Previously Presented) The multi-ply toilet tissue according to Claim 1 wherein the fibrous structure exhibits a Relative Hue Angle of from about 220° to about 330° as measured according to the Hue Angle Test Method.

Cancel claim 20.

Allowable Subject Matter
Claims 1, 5-10, 12, and 15-17 are directed to an allowable product.
The restriction requirement as set forth in the Office action mailed on December 14, 2016, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim
Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3, 4, 13, 18, and 19, previously withdrawn from consideration as a result of a restriction requirement, are hereby REJOINED and fully examined for patentability under 37 CFR 1.104.
Claims 3, 4, 13, 18, and 19 are also allowed.
In view of the withdrawal of the restriction requirements as to the rejoined inventions, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art, such as US Pub. No. 2011/0039074 to Cabell in view of US Pub. No. 2012/0052036 to Glenn and US Pub. No. 2003/0211801 to Putnam, does not appear to teach the specifically claimed multi-ply toilet tissues comprising multiple fibrous plies combined with a glue, at least one of the fibrous structures consisting of pulp fibers and a scrim material comprising crosslinked filaments and a dye which exhibits a Whiteness Index as claimed, the tissue being flushable, and the crosslinked filaments being formed as claimed. Specifically, the prior art does not appear to suggest the totality of the claimed structure including the crosslinked filaments formed from an aqueous polymer melt composition comprising a filament-forming polymer, and an imidazolidinone and ammonium alkylsulfonate salt crosslinking agent derived as claimed.  
Note that although USPN 3,948,600 to Reinhardt appears to teach the use of ammonium methanesulfonate as a catalyst in mild cure finishing (see Reinhardt at column 2 lines 37-61), Reinhardt does not appear to specifically suggest using ammonium methanesulfonate as a crosslinking agent for filament-forming polymers such as for hydroxyl polymers, for use in products as claimed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.11 l(b) and MPEP § 707.07(a). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER Y CHOI/Primary Examiner, Art Unit 1786